Citation Nr: 9935659	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee condition.

This claim was previously before the Board and was the 
subject of an October 1997 Board decision and remand.  That 
Board decision found that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right knee condition.  Thus, the 
Board reopened the veteran's claim and remanded to the RO for 
consideration of the claim.  The RO has adjudicated the 
veteran's claim of entitlement to service connection for a 
right knee condition and that claim is again before the 
Board.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran entered 
service with a diagnosis of a preexisting right knee 
condition manifested by findings of a three inch scar on the 
right knee.

2.  The evidence of record shows that the veteran separated 
from service with a diagnosis of bilateral knee effusion, 
secondary to chondromalacia, and was treated for that 
condition while in service, and underwent an increase in 
severity during his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee condition on the basis of aggravation of a 
preexisting right knee condition are met.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a right knee condition was 
aggravated during active duty and that service connection 
therefor is warranted.  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence, and his claim is granted.

In general, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  For wartime service or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306 (1999).

The veteran's June 1968 service induction examination notes a 
three inch scar on the right knee.  The veteran complained of 
a sense of insecurity in the knee.  There was a well-healed 
curved longitudinal somewhat anteromedial scar on the right 
knee.  It was in good condition.  Movement of the knee was 
good.  The ligaments appeared to be intact.  It was thought 
on a previous examination that the anterior cruciate ligament 
was perhaps slightly lax, but the examiner noted a similar 
laxity was present in the opposite knee.  The examiner was 
unable to make out any abnormality in the lateral knee 
compartment.  It was noted that the right mid thigh was four 
centimeters smaller in the circumference that the left.  X-
rays of the right knee were not unusual.  The only positive 
finding was a slight atrophy in the right thigh and it was 
thought that the veteran should have a good strong usable 
extremity.

The veteran was seen in service on June 14, 1969, complaining 
that his right knee gave out when walking and that he had 
pain when climbing stairs.  Drawer sign was normal.  The 
collateral compartments did not stretch.  There was mild pain 
on the medial side of the knee when rotating the tibia 
externally on the femur.  He could straighten without pain in 
that position, but with a slight feeling of something 
popping.  There was no pain on internal rotation of tibia or 
femur.  There was a grinding sensation when internally 
rotating the tibia or femur and extending.  The examiner 
diagnosed a probably chronic injury of the medial plateau of 
the tibia.  X-ray showed a slight opacification extending 
into the joint from the lateral portion of the femur.

A June 14, 1969, service consultation report shows that the 
veteran complained of effusion of his right knee on prolonged 
walking and difficulty with the knee giving way.  He had no 
history of knee locking since his surgery prior to service.  
The examiner noted mild bilateral knee effusion, pain and 
crepitance upon patellar compression, and crepitance with 
passive motion of the knee.  The examiner found that the 
right medial collateral ligament was lax as compared to the 
left.  The right anterior cruciate ligament was more lax than 
the left.  However, the left lateral collateral ligament was 
more lax than the right.  McMurray's sign was negative 
bilaterally.  Quad tone was excellent and equal bilaterally.  
The examiner diagnosed bilateral knee effusion secondary to 
chondromalacia.  The veteran was placed on a profile, 
prescribed quad excersises for strength, and advised to 
change his military occupational specialty.

An August 1969 service medical report notes that in response 
to a Congressional inquiry concerning his ability to remain 
in Vietnam the veteran had his military occupational 
specialty changed.  He was taken out of the field and made a 
truck driver and given a permanent profile.  He still had 
pain as a truck driver.  Examination showed that the right 
quad was smaller than the left by one half inch at two inches 
and six inches above the patella.  There was marked painful 
chondromalacia of the patella to compression.  The medial 
collateral ligament was slightly lax but not too bad.  
McMurray's was negative.  There was no effusion.  The 
examiner provided an impression of chondromalacia of the 
right patella secondary to an old football injury and weak 
quadriceps muscles.  The examiner recommended no field duty 
and permanent profile.  He further recommended quad 
strengthening exercises.  Despite his injury he was qualified 
for active duty in the Republic of Vietnam.

An October 1969 service consultation report found that the 
veteran was doing better with the exercises.

The veteran's March 1970 service separation examination noted 
a scar on the right knee.  The examiner also noted bilateral 
knee effusion, secondary to chondromalacia, with no crawling, 
stooping, running, jumping, or prolonged standing or 
marching.

The Board finds that the criteria for entitlement to service 
connection for a right knee condition on the basis of 
aggravation are met.  Upon entering service, the veteran was 
shown to have a three inch scar on the knee with no findings 
of abnormality in the knee compartment or on X-ray, despite 
his previous knee injury and knee surgeries.  The only 
finding was of slight right thigh atrophy.  Upon separation 
from service, the veteran was diagnosed with effusion of the 
right knee, secondary to chondromalacia and advised against 
performing a variety of activities involving the knee.

The Board finds that the veteran's separation examination 
diagnosis exhibits a greater degree of disability than is 
shown upon his entrance to service.  Thus, the Board finds 
that the evidence shows that the veteran's preexisting knee 
injury increased in severity during his active duty.  
Therefore, in order to deny the veteran's claim, the evidence 
of record must contain a specific finding that the increase 
in disability is due to the natural progress of the disease, 
or the evidence of record must show clear and unmistakable 
evidence (obvious or manifest) to rebut the presumption of 
aggravation as the preservice disability underwent an 
increase in severity during service.  The Board finds that 
the evidence of record does not contain a specific finding 
that any increase in disability was due to the progress of 
the disease.  The Board further finds that the record does 
not contain clear and unmistakable evidence to rebut the 
presumption of aggravation.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a right knee condition 
on the basis of aggravation of a preexisting right knee 
condition are met and the veteran's claim of entitlement to 
service connection for aggravation of a preexisting right 
knee disability is granted.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


ORDER

Entitlement to service connection for a right knee condition 
on the basis of aggravation of a preexisting right knee 
condition is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


